Citation Nr: 0303841	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to April 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

A review of the record reveals that the veteran's original 
claim for service connection for PTSD was denied by rating 
decision in March 1982.  In April 1982, the veteran was 
notified of the adverse decision and his appellate rights; 
however, he did not file an appeal.  As such, that decision 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  In 
reviewing the March 1997 rating decision, the RO apparently 
reopened the claim for service connection for PTSD, and 
considered the claim on the merits.  However, the Board must 
make its own initial determination as to whether new and 
material evidence has been presented to reopen the veteran's 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the issue is properly framed as listed on 
the title page above.  

The issues of entitlement to service connection for PTSD and 
peripheral neuropathy due to herbicide exposure will be 
addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  An unappealed rating decision in March 1982 denied 
service connection for PTSD.  

2.  Evidence received since the March 1982 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001.  The legislation has eliminated 
the well-grounded claim requirement, has expanded the duty of 
VA to notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  Given the disposition reached in this 
case, the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

A review of the record reveals that the veteran's original 
claim for service connection for PTSD was denied by the RO in 
a rating action in March 1982.  The following month, the 
veteran was advised of his procedural and appellate rights.  
The decision became final when he did not complete an appeal 
of the determination within one year of notice thereof.  
38 U.S.C.A. § 7105.  

The evidence of record at the time of the March 1982 rating 
decision included service medical records and VA treatment 
records.  The denial of the claim was based on the fact that 
there was no evidence of a specific or life-threatening 
situation which could be used as a basis for a diagnosis of 
PTSD.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed. The exception to 
this rule is 38 U.S.C.A. § 5108, which provided that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board has reviewed the evidence that has been received 
since the March 1982 rating decision.  Among the evidence is 
a February 1996 statement from a VA clinical psychologist 
wherein he states that the veteran suffers from severe PTSD 
that stems from his military service in Vietnam.  

The Board finds that this evidence constitutes "new and 
material" evidence that allows the reopening of the veteran's 
claim.  Specifically, the Board finds that this evidence was 
not before the RO in 1982, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  In 
this regard, the Board notes that the RO concluded that the 
claimant had not provided further specific information that 
would permit referral of his allegations concerning stressor 
events in service for verification.  Thus, the other basis of 
the prior final denial, lack of a verified stressor event, 
remained unchallenged.  In light of the VCAA, however, the 
Board believes that further action is required in this area 
and that ultimately a merits determination will be required.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for PTSD.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for PTSD is 
granted, to this extent.


REMAND

General 

As noted above, the VCAA significantly heightens VA's duties 
to assist and notify the veteran in development of his 
claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon review of the record, the Board notes that 
the RO has not complied with the provisions of the newly 
enacted VCAA and its implementing regulations.

Turning to the merits of the claim, the RO denied the 
veteran's claim for service connection for PTSD, partly on 
the grounds that there was no credible evidence of an in-
service stressor.  38 C.F.R. § 3.304(f).  The veteran's 
service records show that he served aboard the U.S.S. Valley 
Forge from April 21, 1965 to October 13, 1966.  During parts 
of this time the ship was stationed in waters off Vietnam.  
His DD 214 does not show that he received any awards or 
decorations indicative of combat.  His military occupational 
status was machinist mate.  A finding has not been made to 
date as to whether the veteran was engaged in combat activity 
with the enemy relative to the occurrence of any alleged 
stressor.  In the event of the absence of such a finding, a 
stressor must be established by official service records or 
other credible supporting evidence.  Gaines v. West, 11 Vet. 
App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Board observes that a request has not been made of the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), to verify the veteran's alleged stressors.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Review of the record reveals that the 
veteran filed his claim for service connection for PTSD in 
August 1996.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (effective prior to March 7, 1997); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran received an award of the Purple Heart, Combat 
Infantryman Badge, or other similar combat citation, will be 
accepted as conclusive evidence of the claimed in-service 
stressor, absent evidence to the contrary.  Where combat is 
verified, the veteran's credible or "satisfactory," lay 
testimony regarding claimed stressors must be accepted as 
conclusive of their actual occurrence if "consistent with the 
circumstances, conditions, or hardships of such service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (effective prior to 
March 7, 1997); Zarycki v. Brown, 6 Vet. App. 91 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki at 99.  Nor is the veteran's lay testimony alone 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Zarycki at 98.

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The Board notes that under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (effective from 
March 7, 1997).

The veteran maintains that he was stationed aboard the U.S.S. 
Valley Forge as a machinist mate, but that because of a 
shortage of personnel he was reassigned and/or asked to 
"volunteer" to go with the helicopters and pick up dead 
bodies. After he was transferred, he stated he went away 
without leave (AWOL) about 7 times because he did not want to 
go back to Vietnam.  Eventually, he was court marshaled and 
given an honorable discharge. 

As the RO has noted, the record at this time contains no 
confirmation that the claimant performed the flying duties or 
duties handling causalities or fatalities as claimed.  
Specifically, the current record does not reflect that 
claimant was ever assigned to an aviation unit aboard or 
operating from the Valley Forge (as opposed to the ship's 
company).  Further, the record does not reflect that he 
received any award, decoration or recognition denoting 
participation in flight.  The record does not show any 
administrative notation that he volunteered for additional 
duty or participated in volunteer duties in connection with 
flight ashore.  The record does not show he ever was assigned 
to any medical or graves registration duty or received 
administrative acknowledgment of participation in such 
duties.   He has also alleged that he was wounded by 
shrapnel, however, there is no evidence confirming this.

In addition to the above considerations concerning stressor 
verification, the Board notes that the RO may also properly 
consider the crediblity of the claimant's accounts of his 
experiences in service as well as his claimed subjective 
symptoms of PTSD.  As the RO has observed, portions of the 
evidentiary assertions advanced by the claimant have included 
the assertion that other personnel on the Valley Forge used 
body parts for purposes of sports competition.   The record 
contains diagnoses of schizophrenia that have been employed 
for decades in this matter.  The RO apparently has found the 
assertion that other personnel on the Valley Forge used body 
parts for purposes of sports competition to be inherently 
incredible.  The record also contains clinical records of the 
claimant's presenting complaints and descriptions of his 
symptoms initially in the 1970's that are conspicuous for the 
absence of descriptions of re-experiencing events in service.

Credibility Determinations

The veteran and the RO are advised of the following 
authorities with regard to the assessment of credibility.

The appellant contends that he has a psychiatric disability 
as the result of certain events during his period of service.  
As a lay party he is competent to provide evidence on events 
subject to lay observation.  These would include alleged 
duties involving flight or the handling of casualties or 
fatalities.  As noted above, however, his evidentiary 
assertions standing alone are not enough to provide 
verification of claimed stressor events unless he establishes 
the status of a combat veteran and his evidence is deemed 
"satisfactory," that is credible.  He is also competent as 
a lay part to report subjective symptoms perceptible to a lay 
party, such as pain or nightmares.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the principal duty of the fact finder, whether it is 
the Board or the adjudicator at the RO, to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 
(Fed.Cir. 2000).  As the United States Court of Appeals for 
the Federal Circuit has commented, there is a considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings.  Further, the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  These same criteria 
would apply to a fact finder at the RO.
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. Department of Health & Human Servs., supra, a 
special master for the secretary of HHS in a claim for 
compensation based upon alleges damages stemming from a 
vaccination concluded: 
   
Because of petitioner's inconsistent affidavits and 
her expressed recognition of the difficulties of 
remembering specific dates of events that happened 
so long ago, [I] give greater credence and weight 
to the contemporaneous medical records filed in 
this matter.
   
Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993): 
   
Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. Unites States Gypsum Co., 333 
U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 
(1947).  This court's predecessor adopted the 
same principle.  Montgomery Coca Cola Bottling 
Co. v. United States, 222 Ct. Cl. 356, 615 
F.2d 1318, 1328 (Ct. Cl. 1980). 

As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 
717, 719 (8th Cir. 1979), the court held that the 
following general credibility instruction provided 
protection for the accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as to 
which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.   (Emphasis added.) 
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).

Credibility and Claims for Service Connection For PTSD

The Board is adding to the record additional medical articles 
and texts that address the role of credibility in the 
diagnosis of PTSD.  

Frueh, B.C., Smith, D.W., & Baker, S.E.  Compensation 
Seeking Status and Psychometric Assessment of Combat 
Veterans Seeking Treatment for PTSD.  Journal of 
Traumatic Stress, Vol. 9, No. 3, p. 427-439 (1996) - 
relied upon to address the subjective nature of elements 
of the diagnostic criteria for the post-traumatic stress 
disorder diagnosis and the validity of clinical 
interviews and psychological testing.

Pitman, R.K., & Orr, S.P.  Psychophysiologic testing for 
post-traumatic stress disorder: forensic psychiatric 
application.  Bulletin of American Academy of Psychiatry 
and the Law, Vol. 21, No. 1, p. 37-52 (1993) - relied 
upon for to address the subjective nature of a post-
traumatic stress disorder diagnosis, and dependence upon 
the veracity of the subject to support the diagnosis.

Pitman, R.K., Sparr, L.F, Sounders, L.S., & McFarlane, 
A.C.  Legal issues in post-traumatic stress disorder.  
van der Kola, BA, McFarlane, AC, and Weisaeth, L. eds., 
Traumatic Stress: The Effects of Overwhelming Experience 
on Mind, Body, and Society, p. 378 - 396 (Guildford 
Press, 1996) - relied upon for to address several legal 
and factual issues in PTSD diagnoses, including the 
subjective nature of a post-traumatic stress disorder 
diagnosis, the dependence upon the veracity of the 
subject to support the diagnosis, the lack of validity 
scales for many psychometric test instruments and the 
inability of even the psychometric testing with the best 
validity scales to detect fabricated PTSD.

Perconte, S.T., & Goreczny, A.J.  Failure to detect 
fabricated posttraumatic stress disorder with the use of 
the MMPI in a clinical population.  American Journal of 
Psychiatry, 147:8, p. 1057-1060 (August 1990) - relied 
upon for to address the failure of health care providers 
to detect fabricated posttraumatic stress disorder.

Spar, L.F., & Pankratz, L.D.  Factitious posttraumatic 
stress disorder.  American Journal of Psychiatry, 140, 
p. 1016-1019 (August 1983) - relied upon for to address 
the subjective nature of a posttraumatic stress disorder 
diagnosis.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.   The RO should provide the veteran 
with copies of the medical texts and 
articles identified above starting on 
page 13.  For purposes of this 
requirement, the Board is attaching two 
sets of copies of these articles to the 
claims folder: one set to be forwarded to 
the claimant and one set to remain a part 
of the record.  

3.   The RO provide the claimant with any 
further notice action required under the 
VCAA to advise the claimant of the 
evidence needed to substantiate his claim 
and of the responsibilities of VA and the 
claimant to obtain that evidence.  

4.  In conjunction with paragraph (3), 
the RO should contact the veteran and 
request that he provide any specific 
information about his experiences in 
service he is maintaining constituted a 
"stressor" event for purposes of 
causing PTSD that he can remember, such 
as the dates, unit of assignment at the 
time of the claimed stressor, and the 
names of any servicemen he can recall who 
were also involved in the event(s).  The 
RO should forward this information, and 
all associated documents, to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 so that it can 
provide any information that might 
corroborate the stressors claimed by the 
veteran.

5.  Once the available and relevant 
evidence has been assembled, the RO 
should make an express determination as 
to whether the veteran "engaged in 
combat with the enemy."  If so, the RO 
should determine whether his evidence is 
"satisfactory," that is credible.  If 
the RO determine that the claimant 
engaged in combat with the enemy and that 
his evidence is credible, it should apply 
the presumptions provided under 38 
U.S.C.A. § 1154(b).  

6.   If the RO determines the veteran did 
not engage in combat with the enemy or 
that his evidence is not credible as to 
stressor related to that combat, it 
should determine whether there is 
credible supporting evidence that 
supports the claim of an event in service 
alleged to be a stressor, whether that 
event is related to combat or noncombat 
activities.  

7.   If the RO determines that either a 
combat or a noncombat event alleged as a 
stressor is verified on this record, the 
RO should then make a fact finding 
determination as to whether the claimant 
is credible as to his evidentiary 
assertions advanced in support of his 
claim for service connection for PTSD.  
These include his assertions as to the 
onset, duration and existence of 
subjective symptoms.  If the RO 
determines that the claimant is not 
credible as to his evidentiary 
assertions, the adjudication process may 
stop there.   

8.  If, and only if, the RO determines 
(a) that the record establishes the 
existence of a stressor or stressors, 
through combat participation or 
otherwise, and (b) that the claimant is 
credible as to his evidentiary assertions 
advanced in support of his claim for 
service connection for PTSD such as his 
subjective symptoms, the veteran should 
be accorded an examination by a 
psychiatrist to determine the presence of 
PTSD related to service.  

The RO must specify for the examiner the 
stressor(s) that the RO determined are 
established by the record, and the 
examiner is to be instructed that only 
those events can be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  

The examination report should include a 
detailed account of all pathology found 
to be present.  The examination report 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  In addition, the examiner 
should address the following:

(a) Whether the stressor(s) determined by 
the RO to actually have occurred was 
sufficient to produce PTSD;

(b) whether the veteran meets the 
diagnostic criteria for PTSD under DSM-IV 
and;

(c) whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

9.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examinations.  If the report do 
not include sufficient data or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  

10.  Thereafter, the RO should 
readjudicate the issues on appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



